DISMISS; and Opinion Filed September 11, 2013.




                                          S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00057-CV

           SHERRELLE WILLIAMSON AND K. BARRET TOWNSEND, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 2
                                   Kaufman County, Texas
                               Trial Court Cause No. 12C-012-2

                               MEMORANDUM OPINION
                           Before Justices O’Neill, Lang-Miers, and Evans
                                      Opinion by Justice Evans
       Sherrelle Williamson and K. Barrett Townsend filed their notice of appeal in this case within

the fifteen-day extension period allowed by Texas Rule of Appellate Procedure 26.3, but without the

required extension motion. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615 (Tex.

1997). Because the timely filing of a notice of appeal is jurisdictional, we directed Williamson and

Townsend to file the extension motion and explain the reason for the late filing. See TEX. R. APP. P.

10.1, 25.1, 26.1. More than ten days have passed and Williamson and Townsend have neither filed the

motion nor otherwise communicated with the Court. Accordingly, we dismiss the appeal. See id.

42.3(a).




                                                        /David W. Evans/
                                                        DAVID EVANS
                                                        JUSTICE
130057F.P05
                                          S
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         JUDGMENT

SHERRELLE WILLIAMSON AND K.                           On Appeal from the County Court at Law No.
BARRETT TOWNSEND, Appellants                          2, Kaufman County, Texas
                                                      Trial Court Cause No. 12C-012-2.
No. 05-13-00057-CV         V.                         Opinion delivered by Justice Evans. Justices
                                                      O’Neill and Lang-Miers participating.
THE STATE OF TEXAS, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee The State of Texas recover its costs, if any, of this appeal from
appellants Sherrelle Williamson and K. Barrett Townsend.


Judgment entered this 11th day of September, 2013.




                                                       /David W. Evans/
                                                       DAVID EVANS
                                                       JUSTICE